Citation Nr: 1537363	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected diabetes mellitus type 2 (diabetes) and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.   

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2011.  The hearing transcript has been associated with the claims file.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

Sleep apnea was not present in service, is not related to service, and is not secondary to the service-connected diabetes or hypertension.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

Service treatment and examination records, including the separation examination record, reveal no findings or histories indicative of sleep apnea.  

A January 2005 private medical record reveals the Veteran's history of snoring, witnessed apnea, and excessive daytime sleepiness for the previous five years.  A sleep study revealed sleep apnea.  

An October 2005 VA examination record reveals the Veteran's history of sleep disturbances and snoring that had been attributed to sleep apnea.  The examiner determined that the sleep apnea was not secondary to diabetes mellitus but was due to obesity.  

A September 2011 VA examination record reveals the Veteran's history of daytime sleepiness since the mid-1980s.  He explained that he would fall asleep while stopped at a stop light while driving.  The Veteran's spouse reported that he had loud snoring and apneic episodes dating back to the mid-1980s.  The examiner noted a diagnosis of obstructive sleep apnea.  The examiner determined that it was less likely than not that the sleep apnea was incurred in or caused by service or the service-connected diabetes mellitus or hypertension.  The examiner explained that "not all obese people have sleep apnea nor are all people with sleep apnea obese."  The examiner reported that obesity is not a cause but a statistical risk factor and that the exact anatomic location of obstruction is not clearly understood in obstructive sleep apnea.  The examiner indicated that there was a stated association between diabetes and obstructive sleep apnea because both conditions share a common major risk factor of obesity.  The examiner explained that there was no clear documented data to show that diabetes caused sleep apnea or vice versa.  The examiner added that the main complications of hypertension are cardiovascular in nature.  The examiner reported that obstructive sleep apnea is a physical obstruction of the upper airway and that there was no clear physiologic connection between a cardiovascular disease and the physical obstruction of the upper airway seen in obstructive sleep apnea.  The examiner found no cause and effect that can be clearly demonstrated by the two conditions, which the examiner noted were "physiologically separate."  

Subsequent treatment records show that the Veteran was seen at a VA medical facility in March 2015 for a sleep apnea consultation.  It was noted that he received instructions regarding the use of a CPAP/BIPAP unit.   These treatment records say nothing about the etiology or cause of the sleep apnea.
 
After review of the evidence, the Board finds service connection is not warranted because the preponderance of the evidence shows that the sleep apnea was not present during service, is not otherwise related to service, and is not secondary to a service-connected disability.  The service treatment and examination records do not report any diagnosis of sleep apnea, the initial diagnosis dates 35 years after discharge, and the Veteran has only reported symptoms attributed to sleep apnea beginning more than 10 years after discharge.  Additionally, the probative evidence establishes that the Veteran does not have sleep apnea related to service.  A VA examiner provided the opinion that the sleep apnea is not related to service.  There is no probative opinion linking the sleep apnea to service, and the Veteran has not contended such a link exists.  

Finally, the probative evidence establishes that the sleep apnea is not secondary to the service-connected hypertension or diabetes.  The 2011 VA examiner provided the opinion that the sleep apnea was not caused or aggravated by the service-connected diabetes or hypertension.  The examiner provided a rationale for the opinion, and the Board finds the opinion is highly probative.  There is no probative evidence linking the sleep apnea to the service-connected diabetes or hypertension.  Although the Veteran has submitted a medical article suggesting a link between sleep apnea and hypertension, the medical article indicates that hypertension could be secondary to sleep apnea and does not provide any support to the theory that sleep apnea could be secondary to hypertension.  Thus, the article is not probative evidence.  There is also no probative evidence linking the sleep apnea to obesity secondary to the service-connected disabilities.  There is no medical evidence of obesity secondary to the service-connected diabetes or hypertension.  There is also no probative medical evidence that the sleep apnea is secondary to obesity.  Although the 2005 VA examiner provided such an opinion, the opinion is without probative value because the examiner failed to provide a rationale.  In contrast, the Board finds the 2011 VA examiner's opinion is probative because the examiner provided a rationale.  The 2011 examiner considered the obesity theory as a basis to entitlement but concluded the sleep apnea was not secondary to the hypertension or diabetes, explaining that sleep apnea can occur with or without obesity.  

Although the appellant might believe that his sleep apnea is related to the service-connected disabilities, the probative medical evidence does not corroborate these assertions, and the record does not suggest that the Veteran is competent, as a layperson, to determine that his service-connected disabilities have rendered him obese or caused or aggravated his sleep apnea.  In any event, the Board finds the Veteran's belief is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant notice by letters dated in June 2005 and April 2006.  Although complete notice was not provided until after the initial adjudication of the claim, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).
  
VA has obtained service treatment and examination records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  VA afforded the appellant examinations to determine the nature and likely etiology of the sleep apnea.  The Board finds the examination records are adequate as all necessary findings are reported, and the 2011 examiner provided adequate rationale for the opinions/determinations provided.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, a February 2014 letter informed the Veteran that the record did not include any medical records from Dr. H.S. in a February 2014 letter and asked the Veteran to submit the records or a VA Form 21-4142.  


ORDER

Service connection for sleep apnea is denied.  





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


